                                 Case 17-13030-MFW                                   Doc 268                 Filed 01/30/19              Page 1 of 11



                                                                         UNITED STATES BANKRUPTCY COURT
                                                                              DISTRICT OF DELAWARE


In re:      Life Settlements Absolute Return I, LLC                                                                              Cases No. 17-13030 (MFW) & 17-13031 (MFW)
            Senior LS Holdings, LLC

                                                                    MONTHLY OPERATING REPORT – DEC 31, 2018
                                                    File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                     Document Attached            Explanation   Affidavit/Supplement
REQUIRED DOCUMENTS                                                                         Form No.                  LASAR       SLSH              Attached           Attached
Schedule of Cash Receipts and Disbursements                                              MOR-1                         X           X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                      MOR-1a                        X           X
   Schedule of Professional Fees Paid                                                    MOR-1b                        X           X
   Copies of bank statements                                                                                          NA           NA
   Cash disbursements journals                                                                                        NA           NA
Statement of Operations                                                                  MOR-2                         X           X
Balance Sheet                                                                            MOR-3                         X           X
Status of Postpetition Taxes                                                             MOR-4                        NA           NA
  Copies of IRS Form 6123 or payment receipt                                                                          NA           NA
  Copies of tax returns filed during reporting period                                                                 NA           NA
Summary of Unpaid Postpetition Debts                                                     MOR-4                         X           NA
  Listing of aged accounts payable                                                       MOR-4                        NA           NA
Accounts Receivable Reconciliation and Aging                                             MOR-5                         X           NA
Debtor Questionnaire                                                                     MOR-5                         X           X




I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the
attached documents are true and correct to the best of my knowledge and belief.




_______________________________________                                                  ______________________________
Signature of Debtor                                                                      Date




_______________________________________                                                  ______________________________
Signature of Joint Debtor                                                                Date

Signature of Authorized Individual*:




_______________________________________                                                           January 25, 2019
Robert J. Davey, III                                                                     Date
Secretary / Treasurer




*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                                                   MOR
                                                                                                                                                                                  (04/07)
                                                 Case 17-13030-MFW              Doc 268          Filed 01/30/19              Page 2 of 11



                       In re:      Life Settlements Absolute Return I, LLC (“LSAR”)                                      Cases No. 17-13030 (MFW) & 17-13031 (MFW)
                                   Senior LS Holdings, LLC                                                               Reporting Period: December 31, 2018

                                                               SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                       This schedule is to include all retained professional payments from case inception to current month.

                                                        Amount                                    Check                         Amount Paid                          Year-To-Date
       Payee                    Period Covered         Approved              Payor            Number    Date                Fees       Expenses               Fees             Expenses

1. Bayard, P.A.                                             41,330           LSAR            WIRE           12/18/18          41,330                            253,066
2. Moore Colson                                             15,663           LSAR            WIRE           12/18/18          15,663                            133,624
3. Nelson Mullins                                                0           LSAR                                                                               626,222
4. ReedSmith                                                     0           LSAR                                                                                57,678
5. Morris James, LLP                                             0           LSAR                                                                                 6,490
6. Miller Coffey                                            10,000           LSAR            WIRE           12/18/18          10,000                             10,000
7. Fox Rothschild                                                0           LSAR                                                                                10,570




                                                                                                                                                                                 FORM MOR-1b
                                                                                                                                                                                       (04/07)
                                                                               Case 17-13030-MFW                                              Doc 268                      Filed 01/30/19                         Page 3 of 11


Life Settlements Absolute Return I, LLC (BK #17-13030)                                              (MFW)
Senior LS Holdings, LLC (BK #17-13031)                                                              (MFW)
Bank Accounts
December 31, 2018



  All Bank Accounts and Disbursement Summary

                                                                                                                                                                                                                                           PERIOD-END BOOK BALANCES
                        Entity            Case #                          Bank                      A/C #                 Title                                    Description                        Code      DEC 2017      Q1 2018      Q2 2018       Q3 2018     OCT 2018     NOV 2018     DEC 2018



             All Bank Accounts
                        LASAR BK #17-13030 (MFW) Wells Fargo Bank, N.A.                            ****0500 LASAR Collection Account      Collection account for benefit and other receipts.          COL      7,920,710.09 10,799,249.22 9,306,963.01 7,052,682.40 6,987,832.39 5,436,205.21 5,261,693.32
                        LASAR BK #17-13030 (MFW) Wells Fargo Bank, N.A.                            ****0501 LASAR Payment Account         Payment account for the payment of expenses.                PAY         12,500.00          0.00         3.61         0.00       281.20       281.37       282.90
                        LASAR BK #17-13030 (MFW) Wells Fargo Bank, N.A.                            ****0502 LASAR Premium Reserve Account Reserve account for the future premium payments              RES       353,397.49   338,870.47    339,879.06   341,111.12   341,545.61   342,038.55   342,604.36
                        LASAR BK #17-13030 (MFW) Wilmington Savings Fund Society, FSB              ****16-10 LASAR-GERS Escrow Account       Funds held in trust until the resolution of the GERS matter LGE         -             -        207,419.00   207,419.00   207,419.00   207,419.00   207,419.00
                         SLSH BK #17-13031 (MFW)            Wilmington Savings Fund Society, FSB   ****0000 WSFS Wealth, Christiana Trust    Escrow account for policy sales                           ESC         9,667.45      9,821.60     7,351.32     7,379.35     7,389.03     7,399.32     7,410.25




                                                                                                                                                                                                               8,296,275.03 11,147,941.29 9,861,616.00 7,608,591.87 7,544,467.23 5,993,343.45 5,819,409.83




                                                         Entity                                                          Case #                                                                                  Q1 2018      Q2 2018      Q3 2018      OCT 2018     NOV 2018     DEC 2018      TOTAL



             Disbursement Summary
                         For the Calculation of Fees Due to the Office of the US Trustee.


                                 Life Settlements Absolute Return I, LLC                                    BK #17-13030 (MFW)                                                                                 1,646,528.00 1,521,794.00 2,286,442.00    73,950.00 1,561,764.00   184,502.00 7,274,980.00

                                 Senior LS Holdings, LLC                                                    BK #17-13031 (MFW)                                                                                      140.00      2,500.00         0.00         0.00         0.00         0.00      2,640.00
                                         Case 17-13030-MFW                                      Doc 268                               Filed 01/30/19                                               Page 4 of 11


Life Settlements Absolute Return I, LLC (BK #17-13030)                      (MFW)
Senior LS Holdings, LLC (BK #17-13031)                                      (MFW)
Schedule of Cash Receipts and Disbursements
December 31, 2018



  Schedule of Cash Receipts and Disbursements

                                                                                                                                                                    Cumulative Disbursements
                                                                                            Current Month         DEC 2017             Q1 2018                  Q2 2018            Q3 2018                  OCT 2018               NOV 2018                    Total
                                                                             Total         LASAR        SLSH     LASAR SLSH        LASAR         SLSH       LASAR        SLSH        LASAR         SLSH    LASAR       SLSH     LASAR          SLSH      LASAR          SLSH



                        Cash beginning of month                           5,993,343.45   5,985,944.13 7,399.32

                        INTER-ACCOUNT TRANSFERS (NON-DISBURSEMENTS)
                         Transfers – OUT                                  (184,502.00)   (184,502.00)     0.00                  (1,618,780.53)     0.00 (1,521,794.00)     0.00 (2,286,438.39)      0.00 (74,230.00) 0.00     (1,561,764.00)    0.00   (7,247,508.92)     0.00
                         Transfers – IN                                    184,502.00     184,502.00      0.00                   1,618,780.53      0.00 1,521,794.00       0.00 2,286,438.39        0.00 74,230.00 0.00        1,561,764.00     0.00    7,247,508.92      0.00


                        Net inter-account transfers (non-disbursements)           0.00          0.00      0.00    0.00   0.00            0.00      0.00           0.00     0.00            0.00     0.00        0.00 0.00              0.00     0.00            0.00      0.00

                        RECEIPTS
                         Interest earned                                    10,568.38      10,557.45     10.93                     16,168.10     293.21     30,499.57     29.72      33,389.84     27.73    9,815.68 9.98        10,629.93     10.29     111,060.57     381.86
                         Returned funds                                          0.00           0.00      0.00                                             207,439.42      0.00           0.00      0.00        0.00 0.00             0.00      0.00     207,439.42       0.00
                         Benefit proceeds                                                       0.00      0.00                  4,460,589.01                     0.00      0.00           0.00      0.00        0.00 0.00             0.00      0.00   4,460,589.01       0.00




                        Total receipts                                      10,568.38      10,557.45     10.93    0.00   0.00 4,476,757.11       293.21    237,938.99     29.72      33,389.84     27.73    9,815.68 9.98        10,629.93     10.29   4,779,089.00     381.86

                        DISBURSEMENTS
                         Administrative
                         Consultants                                         7,500.00       7,500.00                               27,500.00                 22,500.00               22,500.00              7,500.00             29,866.00               117,366.00
                         US Trustee                                         23,189.00      23,189.00                                  650.00                 19,877.00               12,456.00                  0.00                  0.00                56,172.00
                         Wells Fargo trust fees                              5,000.00       5,000.00                               15,000.00                 15,000.00               15,000.00              5,045.00              5,000.00                60,045.00
                         AFM equity rep fee                                  9,500.00       9,500.00                               38,000.00                 28,500.00               28,500.00              9,500.00              9,500.00               123,500.00
                         AFM out-of-pocket expenses                         17,612.00      17,612.00                               28,934.00                 52,758.00               55,374.00             14,631.00             33,572.00               202,881.00
                         Bayard, P.A.                                       41,330.00      41,330.00                               22,807.00                 62,553.00               81,358.00             17,297.00             27,721.00               253,066.00
                         Christiana Trust fee                                                   0.00      0.00                                   140.00       6,000.00 2,500.00           0.00                  0.00 0.00             0.00      0.00       6,000.00 2,640.00
                         Delaware Secretary of State                                            0.00                                                            900.00                    0.00                  0.00                  0.00                   900.00
                         Fox Rothschild                                                         0.00                                                                                 10,570.00                  0.00                  0.00                10,570.00
                         GERS interest payment                                                  0.00                              207,419.00                      0.00                    0.00                  0.00                  0.00               207,419.00
                         Miller Coffey                                      10,000.00      10,000.00                                                                                                                                                      10,000.00
                         Moore Colson                                       15,663.00      15,663.00                                                         29,220.00               68,764.00             19,977.00                   0.00              133,624.00
                         Morris James, LLP                                       0.00           0.00                                                                                  3,245.00                  0.00                   0.00                3,245.00
                         Nelson Mullins                                                         0.00                              298,199.00                 95,395.00              232,628.00                  0.00                   0.00              626,222.00
                         ReedSmith                                                0.00          0.00                                                         26,399.00               31,279.00                  0.00                   0.00               57,678.00
                         The Berwyn Group                                                       0.00                                                                                    375.00                  0.00                   0.00                  375.00
                         Vertical Capital Holdings, LLC                           0.00          0.00                                                         84,094.00               78,113.00                  0.00               2,010.00              164,217.00




                         Premium payments                                   54,708.00      54,708.00                            1,008,019.00              1,078,598.00            1,646,280.00                                1,454,095.00             5,241,700.00


                        Total disbursements                                184,502.00     184,502.00      0.00    0.00   0.00 1,646,528.00       140.00 1,521,794.00 2,500.00 2,286,442.00          0.00   73,950.00 0.00     1,561,764.00      0.00   7,274,980.00 2,640.00


                        NET CASH FLOW / (RECEIPTS LESS DISBURSEMENTS)     (173,933.62)   (173,944.55)    10.93    0.00   0.00 2,830,229.11       153.21 (1,283,855.01) (2,470.28) (2,253,052.16)   27.73 (64,134.32) 9.98     (1,551,134.07)   10.29   (2,495,891.00) (2,258.14)


                        Cash – end of period                              5,819,409.83   5,811,999.58 7,410.25
                     Case 17-13030-MFW                               Doc 268   Filed 01/30/19                 Page 5 of 11



Life Settlements Absolute Return I, LLC (BK #17-13030)                                                                                            (MFW)
Senior LS Holdings, LLC (BK #17-13031)                                                                                                            (MFW)
Schedule of Cash Receipts and Disbursements
December 31, 2018



  Schedule of Cash Receipts and Disbursements
                                                                                          0.00         0.00          0.00      0.00      0.00

                                                                                                          Bank Accounts
                                                                                    COL             PAY        RES          LGE       ESC         Total



                        Cash beginning of month                                  5,436,205.21       281.37    342,038.55 207,419.00   7,399.32 5,993,343.45

                        INTER-ACCOUNT TRANSFERS (NON-DISBURSEMENTS)
                         Transfers – OUT                                         (184,502.00)                                                   (184,502.00)
                         Transfers – IN                                                          129,794.00    54,708.00                         184,502.00


                        Net inter-account transfers (non-disbursements)          (184,502.00) 129,794.00       54,708.00       0.00      0.00             0.00

                        RECEIPTS
                         Interest earned                                            9,990.11           1.53      565.81                 10.93     10,568.38
                         Returned funds                                                                                                                0.00
                         Benefit proceeds




                        Total receipts                                              9,990.11           1.53      565.81        0.00     10.93     10,568.38

                        DISBURSEMENTS
                         Administrative
                         Consultants                                                               7,500.00                                        7,500.00
                         US Trustee                                                               23,189.00                                       23,189.00
                         Wells Fargo trust fees                                                    5,000.00                                        5,000.00
                         AFM equity rep fee                                                        9,500.00                                        9,500.00
                         AFM out-of-pocket expenses                                               17,612.00                                       17,612.00
                         Bayard, P.A.                                                             41,330.00                                       41,330.00
                         Christiana Trust fee
                         Delaware Secretary of State
                         Fox Rothschild
                         GERS interest payment
                         Miller Coffey                                                            10,000.00                                       10,000.00
                         Moore Colson                                                             15,663.00                                       15,663.00
                         Morris James, LLP                                                                                                             0.00
                         Nelson Mullins
                         ReedSmith                                                                                                                        0.00
                         The Berwyn Group
                         Vertical Capital Holdings, LLC                                                                                                   0.00




                          Premium payments                                                                     54,708.00                          54,708.00


                        Total disbursements                                               0.00 129,794.00      54,708.00       0.00      0.00    184,502.00


                        NET CASH FLOW / (RECEIPTS LESS DISBURSEMENTS)            (174,511.89)          1.53      565.81        0.00     10.93   (173,933.62)


                        Cash – end of period                                     5,261,693.32       282.90    342,604.36 207,419.00   7,410.25 5,819,409.83


                        Reconciled at period end?                                   YES             YES        YES          YES       YES
                   Case 17-13030-MFW                           Doc 268               Filed 01/30/19            Page 6 of 11



Life Settlements Absolute Return I, LLC (BK #17-13030)                     (MFW)                  Please note, Debtors’ new mailing address:
Senior LS Holdings, LLC (BK #17-13031)                                     (MFW)                             6650 Rivers Avenue
US Trustee Billing                                                                                           Suite 105 #81921
December 31, 2018                                                                                            North Charleston, SC 29406-4829




  US Trustee Billing


                                                             Debtor Calculation                       US Trustee Account
                        Period Ended        Disbursements       Fee       Payments    Balance     Billing    Receipts       Balance            Δ



             LASAR (BK #17-13030) – a/c #111-17-13030

                         12/31/2017                     0           325                    325         325                         325          0
                         03/31/2018             1,646,528        16,465        325      16,465                      325              0     16,465
                         04/30/2018                                                     16,465      19,552                      19,552     (3,087)
                         05/10/2018                                         19,552      (3,087)                 19,552               0     (3,087)
                         06/30/2018             1,521,794        15,218                 12,131                                       0     12,131
                         07/05/2018                                                     12,131      16,960                      16,960     (4,829)
                         08/01/2018                                                     12,131      25,001                      41,961    (29,830)
                         08/08/2018                                                     12,131          10                      41,971    (29,840)
                         08/18/2018                                         12,131           0                                  41,971    (41,971)
                         09/30/2018             2,286,442        22,864                 22,864                                  41,971    (19,107)
                         12/18/2018                                         22,864           0                                  41,971    (41,971)
                         12/31/2018             1,820,216        18,202                 18,202                                  41,971    (23,769)
                         01/18/2019                                         16,682       1,520                                  41,971    (40,451)



             SLSH (BK #17-13031) – a/c #111-17-13031
                         12/31/2017                    0           325                    325          325                        325                0
                         03/31/2018                  140           325         325        325                       325             0              325
                         04/30/2018                                                       325          325                        325                0
                         05/10/2018                                            325          0                       325             0                0
                         06/30/2018                 2,500          325                    325                                       0              325
                         08/18/2018                                            325          0                                       0                0
                         09/30/2018                      0         325                    325                                       0              325
                         12/18/2018                                            325          0                                       0                0
                         12/31/2018                                325                    325                                       0              325
                         01/18/2019                                            325          0                                       0                0
                Case 17-13030-MFW                                Doc 268               Filed 01/30/19                     Page 7 of 11



Life Settlements Absolute Return I, LLC (BK #17-13030)
Balance Sheet (LSAR)
December 31, 2018



  Balance Sheet (LSAR)




                           $$$ Omitted

                                                                           ASSETS

                           Cash and cash equivalents                                                                              0
                           Restricted cash – premium reserve account                                                      5,811,999
                           Investment in SLSH                                                                            44,244,395

                           Prepaid premium expense                                                                         2,654,581
                           Accounts receivable – life insurance proceeds                                                           0
                           Debt issuance costs, net                                                                          107,439
                           Other assets                                                                                            0

                                                                                                                         52,818,414




                                               LIABILITIES AND PARTNERSHIP CAPITAL

                         LIABILITIES
                         Accrued liabilities
                         Credit facility                                                                                 10,000,000
                         Credit facility – intercompany                                                                   7,275,898
                         Accrued interest – credit facility                                                               5,200,257
                         Accrued interest – preference and mezzanine notes                                               56,091,436
                         Preference notes payable                                                                        39,992,924
                         Mezzanine notes payable                                                                         24,000,000
                      F1
                         Residual notes payable                                                                         110,222,499
                         Other liabilities                                                                                   33,023

                               Total liabilities                                                                        252,816,037

                           PARTNERSHIP CAPITAL                                                                         (199,997,623)

                               Total liabilities and partnership capital                                                 52,818,414


             NOTES:

                      F1
                           The Residual Notes are listed here for the sake of completeness. While not identified in previous
                           monthly operating reports, they are part of the same Trust Indenture dated June 12, 2008, as
                           referenced in the Declaration of Robert J. Davey, III in Support of Chapter 11 Petitions and
                           First Day Motions [D.I. 7] (the “First Day Declaration”), which likewise discusses the Residual
                           Notes themselves. See First Day Declaration, pp. 7-9. As with the Preference and Mezzanine Notes,
                           the Residual Notes are classified as Schedule E/F claims in the Debtors’ Schedule of Assets and
                           Liabilities for the Debtors at D.I. 43.


                      F2
                           All liabilities are pre-petition, except “Other liabilities” which is made up of post-petition activity.
                      Case 17-13030-MFW                                    Doc 268                 Filed 01/30/19                  Page 8 of 11



Life Settlements Absolute Return I, LLC (BK #17-13030)
Statement of Operations (LSAR)
 for the twelve months ended December 31, 2018



  Statement of Operations (LSAR)




                        $$$ Omitted
                                                                                                          Q1             Q2          Q3       OCT       NOV       DEC           Total
                                                                                                  REVENUES


                        Interest income                                                                    130,481       30,520     33,390     9,815    10,630    10,558         225,394

                          Total revenues                                                                   130,481       10,946     33,390     9,815    10,630    10,558         225,394




                                                                                                   EXPENSES




                        Changes in investments in senior life settlement policies                          847,410 1,097,511 1,098,133 335,893 337,903 335,893                  4,052,743
                        Bank charges                                                                        15,000    22,379    15,001   5,045   5,000   5,054                     67,479
                        Professional fees                                                                  371,343   310,953 515,405 54,273 67,087 144,276                      1,463,337
                        General and administrative expenses                                                 36,901    15,754    25,760     215     214 23,411                     102,255
                        Other expenses                                                                           0         0         0       0       0      64                         64

                          Total expenses                                                                 1,270,654 1,446,597 1,654,299 395,426 410,204 508,698                  5,685,878

                           Net loss                                                                      (1,140,173)   (422,054) (1,620,909) (385,611) (399,574) (498,140)     (5,460,484)


                                                                                          PARTNERSHIP CAPITAL

                        Balance, beginning of period                                                                                                                         (194,284,284)
                           Net loss, current period                                                                                                                            (5,460,484)
                           Adjustment for Greenwich Actuarial payment 12/15/2017                                                                                                  (12,500)
                           Final calculations, allocations, and adjustments for 2017 general ledger:
                             Completion of Q4 2017 GPO allocation                                                                                                                 (38,975)
                             Finalized intercompany reconciliation                                                                                                                 (3,032)
                             Amortization of capitalized debt issuance costs for 2017                                                                                            (198,348)


                        Balance, end of period                                                                                                                               (199,997,623)
           Case 17-13030-MFW                   Doc 268     Filed 01/30/19         Page 9 of 11



Senior LS Holdings, LLC (BK #17-13031)
Balance Sheet (SLSH)
December 31, 2018



  Balance Sheet (SLSH)




                       $$$ Omitted

                                                               ASSETS


                       Restricted cash – policy sale escrow account                                   7,410
                       Investments in senior life settlement policies at fair value,
                                                                                                 13,281,150
                        net of reserve for lapsed policies of $ 1,718,850

                                                                                                 13,288,560




                                        LIABILITIES AND PARTNERSHIP CAPITAL

                       LIABILITIES
                       Accrued liabilities
                       Credit facility                                                                     0
                       Intercompany investment accounts
                        Attilanus                                                                43,741,646
                        Life Settlement Absolute Return I, LLC                                   42,443,474

                           Total liabilities                                                     86,185,120

                       PARTNERSHIP CAPITAL                                                       (72,896,560)

                           Total liabilities and partnership capital                             13,288,560


            NOTE:      All liabilities are pre-petition.
                  Case 17-13030-MFW                             Doc 268               Filed 01/30/19               Page 10 of 11



Senior LS Holdings, LLC (BK #17-13031)
Statement of Operations (SLSH)
 for the twelve months ended December 31, 2018



  Statement of Operations (SLSH)




                       $$$ Omitted
                                                                                                   Q1    Q2        Q3       OCT       NOV DEC       Total
                                                                                       REVENUES


                       Interest income                                                             295      29       28       10        10   11             383

                         Total revenues                                                            295      29       28       10        10   11             383




                                                                                        EXPENSES




                       Changes in investments in senior life settlement policies                   140   2,500          0         0     0    0          2,640
                       Professional fees                                                             0       0          0         0     0    0              0
                       General and administrative expenses                                           0       0          0         0     0    0              0
                       Other expenses                                                                0       0          0         0     0    0              0

                         Total expenses                                                            140   2,500          0         0     0    0          2,640

                          Net income / (loss)                                                      155   (2,471)     28       10        10   11        (2,257)


                                                                                   PARTNERSHIP CAPITAL

                       Balance, beginning of period                                                                                               (72,894,303)
                          Net loss, current period                                                                                                     (2,257)


                       Balance, end of period                                                                                                     (72,896,560)
                        Case 17-13030-MFW                       Doc 268           Filed 01/30/19         Page 11 of 11



In re:     Life Settlements Absolute Return I, LLC                                                Cases No. 17-13030 (MFW) & 17-13031 (MFW)
           Senior LS Holdings, LLC
                                                                                                                             12/31/2018

                       ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                    Amount
Total Accounts Receivable at the beginning of the reporting period                                               325,000
+ Amounts billed during the period                                                                                     0
- Amounts collected during the period                                                                                  0
Total Accounts Receivable at the end of the reporting period                                                     325,000

Accounts Receivable Aging                                                                             Amount
0 - 30 days old
31 - 60 days old
61 - 90 days old
91+ days old                                                                                                     325,000
Total Accounts Receivable                                                                                        325,000
Amount considered uncollectible (Bad Debt)                                                                        -
Accounts Receivable (Net)                                                                                        325,000

                                              DEBTOR QUESTIONNAIRE

Must be completed each month                                                                        Yes          No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                 X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                 X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                     X
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                    NA
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                     X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




NOTE
#3 – No Federal or State tax returns are due at this time.
      All debtors are “pass-through” entities for tax purposes with no resulting tax liability.




                                                                                                                                   FORM MOR-5
                                                                                                                                        (04/07)
